    Case: 1:20-cv-00409-MRB Doc #: 9 Filed: 08/07/20 Page: 1 of 5 PAGEID #: 44




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO

AMY HEINTZMAN,                              )      CASE NO. 1:20-cv-00409
                                            )
              Plaintiff,                    )      Hon. Michael R. Barrett
                                            )
       vs.                                  )
                                            )
INTEGRA LIFESCIENCES                        )
CORPORATION,                                )
                                            )
              Defendant.                    )

        DEFENDANT INTEGRA LIFESCIENCES CORPORATION’S MOTION
                FOR SUBSTITUTION OF TRIAL ATTORNEY

       Defendant Integra LifeSciences Corporation respectfully moves this Court to substitute

Sarah E. Bouchard, who has already been admitted pro hac vice, as Trial Attorney for the

undersigned counsel pursuant to Local Rule 83.4(a) and (c)(2). In support of this Motion,

Defendant Integra LifeSciences Corporation respectfully submits the accompanying

memorandum. A proposed order is attached for the Court’s consideration.

                                          MORGAN, LEWIS & BOCKIUS LLP

Dated: August 7, 2020                     BY: s/ Andrew J. Barber
                                              Andrew J. Barber (OH #0091160)
                                              One Oxford Ctr., 32nd Fl.
                                              Pittsburgh, PA 15219-6401
                                              +1.412.560.3300 (Telephone)
                                              +1.412.560.7001 (Fax)
                                              andrew.barber@morganlewis.com

                                                Trial Attorney for Integra LifeSciences
                                                Corporation

                                                Sarah E. Bouchard (pro hac vice)
                                                Alex D. Perilstein (pro hac vice)
                                                1701 Market Street
                                                Philadelphia, PA 19103-2921
                                                +1.215.963.5000 (Telephone)
                                                +1.215.963.5001 (Fax)
Case: 1:20-cv-00409-MRB Doc #: 9 Filed: 08/07/20 Page: 2 of 5 PAGEID #: 45




                                    sarah.bouchard@morganlewis.com
                                    alex.perilstein@morganlewis.com

                                    Counsel for Defendant Integra LifeSciences
                                    Corporation




                                    2
    Case: 1:20-cv-00409-MRB Doc #: 9 Filed: 08/07/20 Page: 3 of 5 PAGEID #: 46




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO

AMY HEINTZMAN,                                 )       CASE NO. 1:20-cv-00409
                                               )
               Plaintiff,                      )       Hon. Michael R. Barrett
                                               )
       vs.                                     )
                                               )
INTEGRA LIFESCIENCES                           )
CORPORATION                                    )
                                               )
               Defendant.                      )

             MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR
                    SUBSTITUTION OF TRIAL ATTORNEY

       Defendant Integra LifeSciences Corporation respectfully moves this Court to substitute

Sarah E. Bouchard, who has already been admitted pro hac vice, as Trial Attorney for the

undersigned counsel pursuant to Local Rule 83.4(a). Because Ms. Bouchard has expertise in the

area of employment discrimination litigation, there is good cause to support this motion. See

High 5 Sportswear, Inc. v. High 5 Gear, Inc., No. 3:15-CV-401, 2016 WL 740325, *1 (S.D.

Ohio Feb. 25, 2016) (finding good cause where pro hac vice counsel demonstrated expertise in

the applicable area of law).

       Ms. Bouchard, partner at Morgan Lewis, has 25 years of experience in employment

litigation, including as a seasoned litigator with first- and second-chair trial experience in

numerous employment-related matters. She has represented employers in state and federal

courts and has arbitrated employment cases before various tribunals. See Sarah E. Bouchard,

Morgan Lewis: Our People, https://www.morganlewis.com/bios/sbouchard (last visited Aug. 4,

2020). She regularly provides advice regarding compliance with Title VII and investigates

claims of discrimination and harassment under Title VII. Id. Ms. Bouchard is the managing

partner of Morgan, Lewis & Bockius’ Philadelphia office.
    Case: 1:20-cv-00409-MRB Doc #: 9 Filed: 08/07/20 Page: 4 of 5 PAGEID #: 47




       In addition to her litigation experience, Ms. Bouchard has been included on Human

Resources Executive’s “Most Powerful Employment Attorneys” list for the past nine years and

was named a Leading Lawyer by The Legal 500 since 2018.

       Because Ms. Bouchard has demonstrated expertise in employment discrimination

litigation—the area of law germane to this case—this Court should permit her to act as Trial

Attorney for Defendant Integra LifeSciences Corporation. Ms. Bouchard is competent and

capable of performing the duties of Trial Attorney established by Local Rule 83.4(a).

Additionally, a permanent member of the bar of this Court, Andrew J. Barber, will continue to

represent Defendant Integra LifeSciences Corporation in this case. For all these reasons, this

Court should grant this Motion.



                                           MORGAN, LEWIS & BOCKIUS LLP

Dated: August 7, 2020                      BY: s/ Andrew J. Barber
                                               Andrew J. Barber (OH #0091160)
                                               One Oxford Ctr., 32nd Fl.
                                               Pittsburgh, PA 15219-6401
                                               +1.412.560.3300 (Telephone)
                                               +1.412.560.7001 (Fax)
                                               andrew.barber@morganlewis.com

                                                 Trial Attorney for Defendant Integra
                                                 LifeSciences Corporation

                                                 Sarah E. Bouchard (pro hac vice)
                                                 Alex D. Perilstein (pro hac vice)
                                                 1701 Market Street
                                                 Philadelphia, PA 19103-2921
                                                 +1.215.963.5000 (Telephone)
                                                 +1.215.963.5001 (Fax)
                                                 sarah.bouchard@morganlewis.com
                                                 alex.perilstein@morganlewis.com

                                                 Counsel for Integra LifeSciences Corporation
    Case: 1:20-cv-00409-MRB Doc #: 9 Filed: 08/07/20 Page: 5 of 5 PAGEID #: 48




                                CERTIFICATE OF SERVICE

       I hereby certify that, on the 7th day of August, 2020, I caused a true and correct copy of

the foregoing Motion for Substitution of Trial Attorney on behalf of Defendant Integra

LifeSciences Corporation to be served via ECF to all registered parties and upon Integra

LifeSciences Corporation in accordance with Local Rule 83.4(c)(2).




                                                     s/ Andrew J. Barber
                                                     Andrew J. Barber
